[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ACCEPTANCE OF ATTORNEY TRIAL REFEREE REPORT
The objections to the acceptance of the referee's report are overruled. The attorney trial referee's recommendations are supported by the findings in the report.
The applicable standards for this court's review have been discussed by our Supreme Court, see Meadows v. Higgins, 249 Conn. 155, 162, 733 A.2d 172
(1999), and our Appellate Court, see Post Road Iron Works v. LexingtonDev. Group, 54 Conn. App. 534, 539, 736 A.2d 923 (1999). The court has reviewed the attorney trial referee's report, the exhibits, the transcript of the proceeding before the attorney trial referee, the briefs that have been filed by the parties, and the pleadings. There is evidence in the record to support the findings of fact. The legal conclusions are supported by the subordinate facts.
Judgment may enter for the defendant against the plaintiff in accordance with the recommendations of the attorney trial referee.
THIM, J.